Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 12/13/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan J. Johnson on 12/23/21.
The application has been amended as follows: 
Claim 24:  A system for integrated circuit fabrication, the system comprising:
a reaction chamber for processing a substrate;
a substrate tray to receive the substrate within the reaction chamber;
a first heating element coupled to the substrate tray and configured to control the temperature of the substrate tray;
a cooling body to receive the substrate tray;
a second heating element embedded in the cooling body and configured to increase a temperature of the cooling body independently of the substrate tray and the first heating element;

a precursor source in fluid communication with the reaction chamber;
a control unit in communication with the reaction chamber and programmed to provide one or more control signals to: 
remove an oxide material from a surface of the substrate by initiating a plurality of sequential thermal cycles in the reaction chamber without transferring the substrate to a different reaction chamber, each thermal cycle comprising: 
cooling the substrate to a deposition temperature by transferring heat from the substrate tray to the cooling body, wherein cooling the substrate to the deposition temperature comprises reducing a distance between the cooling body and the substrate tray; 
flowing precursor from the precursor source into the reaction chamber to deposit a material on the cooled substrate at the deposition temperature; 
heating the cooled substrate to a temperature sufficient to sublimate the material, wherein heating the cooled substrate comprises increasing a distance between the cooling body and the substrate tray, wherein a ratio of a mass of the cooling body to a mass of the substrate tray is in a range of 10:1 to 60:1; and 
a positioning element configured to move one or both of the cooling body and the 
substrate tray relative to one another wherein the control unit is further programmed to: 

provide control signals to move one or both of the substrate tray and the cooling body relative to one another such that the substrate tray is not in direct contact with the cooling body.
Allowable Subject Matter
Claims 2-5, 8-10, 12-20, 22-25 are allowed. The following is an examiner’s statement of reasons for allowance: applicant argument regarding the substrate tray is not in direct contact with the cooling body is persuasive, in fact there is a heater in between and as the claim requires embedding heater element in cooling body, the combination of the heater and the cooling body cannot fairly considered as cooling body requires by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712